Citation Nr: 1731379	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-22 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include asthma, chronic obstructive pulmonary disease (COPD), and bronchial hyperresponsiveness, to also include as secondary to cholinergic urticaria. 

2.  Entitlement to a higher initial rating for cholinergic urticaria. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from May 2010 to August 2011.  His awards and decorations included a National Defense Service Medal and a Global War on Terrorism Service Medal.  The Board sincerely thanks him for his service to his country.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This decision, in part, granted service connection for cholinergic urticaria, and denied service connection for stress-induced asthma.  In November 2016, the Veteran testified before the undersigned at Video Conference hearing; a transcript of which is associated with the record.  

The Board notes that the Veteran has filed a claim for stress-induced asthma.  In the February 2016 hearing, the Veteran noted that he incorrectly claimed stress-induced asthma, and noted that he was aware that he had breathing difficulties.  The Board understands this to mean that the Veteran intended this claim to generally be for a respiratory disability.  Further, a December 2013 medical record shows that the Veteran was diagnosed with a respiratory disability, bronchial hyperreactivity, secondary to his service-connected cholinergic urticaria.  The Board has rephrased the current issue before it, and notes that a claim for one respiratory disability includes any respiratory disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

In September 2013, the RO proposed to sever the symptoms of "shortness of breath when outbreaks occur" from the Veteran's service-connected cholinergic urticaria, on the basis that these symptoms were improperly granted due to clear and unmistakable error (CUE).  In an October 1, 2013 correspondence, the RO advised the Veteran that it proposed to sever the above noted symptoms, and noted that the Veteran had the option to a hearing.  This month, the Veteran requested a hearing before a Decision Review Officer (DRO).  In February 2014, the Veteran testified before a DRO; the transcript of which is associated with the record.  No decision has yet been rendered regarding this issue.  In light of the award of service connection for a respiratory disability related to cholinergic urticaria herein, the CUE matter is referred to the RO for appropriate action.  

The issue of a higher rating for cholinergic urticaria is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current respiratory disability, variously diagnosed as asthma, COPD, and bronchial hyperresponsiveness, was incurred during his active duty.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a respiratory disability, variously diagnosed as asthma, COPD, and bronchial hyperresponsiveness, have been met.  38 U.S.C.A. §§ 1110; 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim; however, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter.  Accordingly any notice error or duty to assist omission is harmless.

The Board has reviewed all of the evidence in the Veteran's VA record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

B. Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310 (a). To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability. See Lathan v. Brown, 7 Vet. App. 359, 365 (1995). Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to a determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107(b).

II. Factual Background

In a December 2010 STR, the Veteran complained of symptoms of light headedness and chest tightness while running during training.  His lung sounds were reported as normal, and he was noted to have a diagnosis of cholinergic urticaria.  In a January 2011 STR, the Veteran complained of light headedness and chest tightness while running during training.  He reported that he was not sure if he had a breathing issue, but his run time had dropped.  His lung sounds were normal, and he was noted to have a diagnosis of cholinergic urticaria.  

In an August 2011 statement, the Veteran reported that the wheezed and had trouble breathing during cholinergic urticaria breakouts.  He reported that he had difficulty breathing during in-service training, and attributed a two-minute increase in his two mile run time to this. 

In an August 2011 buddy statement, D.P., who served with the Veteran, reported that in service the Veteran wheezed and experienced shortness of breath, followed by pinpoint hives and red blotches on his arms and neck, when he performed tasks.  In a May 2012 buddy statement, the Veteran's Wife reported that the Veteran's cholinergic urticaria caused breathing difficulty.   

In the May 2012 VA examination, the Veteran reported that he sometimes had episodes of chest tightness and difficulty breathing upon exertion.  Upon examination, his bronchial secretions were clear, and no wheezing or rales were observed. 

In a May 2012 VA ER note, the Veteran complained of resolving cholinergic urticaria.  He reported that when he experienced cholinergic urticaria, he would occasionally experience symptoms of wheezing and shortness of breath.  The clinician noted that the Veteran did not complain of shortness of breath or dyspnea during this visit.  No wheezing was observed. 

In a July 2012 VA primary care note, the Veteran reported that his shortness of breath started at the same time he began to experience hives.  He noted that these two symptoms usually happened together, and had the same triggers.  The clinician reported that the Veteran had audible wheezing.  Upon physical examination, the Veteran's chest was found as normal.  The clinician assessed that the Veteran's respiratory symptoms, in addition to gastrointestinal symptoms (noted as unlikely related to hives and reactive airways), were concerning for a systemic process.  

In an October 2012 statement, the Veteran claimed that he had severe breathing issues when he experienced bad cholinergic urticaria breakouts.  His breathing symptoms were more than just shortness of breath.  He would find himself gasping for air, and could hear the restriction in his breathing.  These episodes could last up to 20 minutes.  He was prescribed two daily inhalers, and an emergency inhaler.  

In a November 2012 VA pulmonary note, the Veteran complained of shortness of breath and wheezing during times of hot weather and severe exertion.  Upon methacholine testing, the clinician found that the Veteran experienced chest tightness, dry cough, wheezing, and shortness of breath.  These symptoms worsened with increased methacholine. 

In a November 2012 statement, the Veteran reported that after the first dose of methacholine his chest began to hurt and feel tight.  He experienced shortness of breath, and began to cough and wheeze.  He noted that he did not have these symptoms until he developed cholinergic urticaria. 

In a February 2013 statement, the Veteran reported that, despite using his daily inhalers, as his body heat and heart rate rose, he would quickly experience breathing difficulty.  He would then have to resort to his emergency inhaler. 

In the April 2013 Notice of Disagreement, the Veteran claimed that he never had any respiratory problems until he began to experience cholinergic urticaria symptoms.

In the July 2013 VA examination, the Veteran complained of intermittent chest tightness with wheezing associated with cholinergic urticaria.  Upon pulmonary testing, the Veteran's pulmonary function was noted as normal.  The VA examiner noted that the Veteran's effort was poor during testing.  He was diagnosed with COPD secondary to cigarette smoking.  Exercise capacity testing was not performed at this examination.  The VA examiner did not find that the Veteran had multiple respiratory conditions.  The VA examiner opined that the diagnosed COPD was less than likely as not caused by or a result of cholinergic urticaria. 

In a December 2013 VA pulmonary note, the Veteran complained of worsening dyspnea in the context of cholinergic urticaria.  Upon examination, the clinician noted that the Veteran's symptoms of chest tightness, shortness of breath, and audible wheezing always occurred in the context of sweating and urticaria.  He opined that this condition was bronchial hyperresponsiveness, and not asthma or COPD.  He noted that medical literature showed that there was a strong association of bronchial hyperreactivity in patients with cholinergic urticaria.  He diagnosed the Veteran with bronchial hyperactivity secondary to cholinergic urticaria.  

At the February 2014 DRO hearing, the Veteran testified that his respiratory symptoms could be triggered by walking too fast in a hot environment, or by generally being hot.  

At the November 2016 hearing before the Board, the Veteran testified that his VA doctor in Ann Arbor told him that urticaria could cause respiratory issues, and that he did not have COPD.  

III. Analysis

The medical evidence establishes that the Veteran has cholinergic urticaria related to service, and that his bronchial hyperresponsiveness is secondary to his cholinergic urticaria.  The Veteran's claims of symptoms of chest tightness are well supported by his service records.  The Board has considered the positive and negative evidence of record and finds that the evidence that the Veteran's respiratory disability, variously diagnosed as bronchial hyperresponsiveness, asthma, and COPD, is related to his cholinergic urticaria is in at least equipoise.  

The December 2013 VA pulmonary note supports the Veteran's claim.  The Board finds that the clinician provided adequate rationale in coming to his determination that the Veteran suffered bronchial hyperresponsiveness, and ruled out COPD and asthma.  The Board notes that the Veteran did undergo a VA examination for this claim that found that his respiratory disability was not related to his service-connected cholinergic urticaria.  However, the Board notes that since the evidence is in at least equipoise, the benefit of the doubt is in favor of the Veteran.  See 38 U.S.C.A. § 5107(b).  For all the above reasons, the claim for entitlement to service connection for a respiratory disability a respiratory disability, variously diagnosed as asthma, COPD, and bronchial hyperresponsiveness, is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a respiratory disability, variously diagnosed as asthma, COPD, and bronchial hyperresponsiveness is granted.  


REMAND

Additional evidentiary development is necessary to properly adjudicate the Veteran's claim for a higher rating for cholinergic urticaria.  

In a November 2013 letter, Dr. Dussan, a VA doctor, noted that the Veteran received VA treatment since July 2012 and that he had last seen the Veteran in October 2013.  Upon review of the record, the Board observes that the claims file only contains VA treatment records through July 2013. As such, remand is necessary to obtain updated records.  

The Veteran's most recent VA skin examination was in May 2013.  Dr. Dussan's November 2013 written statement noted that the Veteran's urticaria had been worsening and suggested that the Veteran's development of eczema in September 2013 was related to his urticaria.  Accordingly, a new examination is warranted to assess the nature and severity of the Veteran's urticaria.

Accordingly, the case is REMANDED for the following action:

1. Please ask the Veteran to provide names, dates of treatment, and addresses of all private medical care providers who treated his cholinergic urticaria and whose records remain outstanding in order for VA to assist him in developing these records.  Alternately, he may submit additional private records himself.  
 
2. Please obtain any VA treatment records relevant to his cholinergic urticaria that have not already been associated with the claims file, including any records dated from 2012 to the present.  
   
3. After completing #1 and 2, please arrange for an appropriate VA examination which addresses the nature and severity of the Veteran's cholinergic urticaria and addresses the following.  

a. Is it at least as likely as not (50 percent or more probable) that the Veteran has eczema related to (caused or aggravated by) his cholinergic urticaria?
b. Please identify, with specificity, the nature, frequency and severity of all symptoms related to the cholinergic urticaria.  

The claims file should be made available to and reviewed by the examiner.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

4. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

 
Department of Veterans Affairs


